OPINION OF THE COURT
Greenblott, J. P.
As a result of a head-on automobile collision, Kenneth E. James commenced an action against Terrance Shanley to recover damages caused by Shanley’s alleged negligence. Shanley in turn initiated a second action against Callanan Industries for allegedly creating a hazardous condition at the scene of the accident. Callanan impleaded James for "full or partial indemnity or contribution” for any judgment recovered by Shanley against Callanan.
The actions were joined for trial, but later severed. The case of James v Shanley proceeded to trial. The jury, in awarding James $65,000, found that Shanley was 100% at fault.
Thereafter, Callanan and James moved for summary judgment in the instant action, Shanley v Callanan Inds., arguing that the jury verdict in the James v Shanley trial had resolved the issues of liability against Shanley, and that collateral estoppel precluded Shanley from relitigating the liability issue in the main action or in the third-party action. Special Term granted James’ motion for summary judgment against Shanley and Callanan, but denied Callanan’s cross motion for the same relief against Shanley. Callanan appeals, and contends that Shanley should be collaterally estopped from relitigating the question of his own negligence in this action because of the prior jury verdict. We agree.
Although Callanan was a stranger to the prior action of James v Shanley, Callanan may assert the defense of collateral estoppel provided that (1) Shanley had a full opportunity to litigate the particular issue (Schwartz v Public Administrator of County of Bronx, 24 NY2d 65; B. R. DeWitt, Inc. v Hall, 19 NY2d 141) and (2) there was an identity of issue which has been necessarily decided in the prior action and is decisive of the present action (Schwartz v Public Administrator of County of Bronx, supra, p 71).
As to the second condition, the issue is whether Shanley’s negligence was determined by the prior judgment which is binding on him as to all issues that could have been litigated on the merits as well as those which were so litigated (Schuylkill Fuel Corp. v B & C Nieberg Realty Corp., 250 NY 304, 306-307). In order for the jury to have reached its verdict in *148the James v Shanley action, it was necessary for them to have found that Shanley’s negligence was a proximate cause of the accident. In fact, the jury found that Shanley was 100% negligent and, therefore, necessarily decided that Shanley’s negligence was a proximate cause of the accident (Albero v State of New York, 31 AD2d 694, 695, affd 26 NY2d 630). We must assume that in the presentation of his defense, Shanley had an opportunity to present evidence regarding all conditions of the highway at the scene of the accident and that he had the right to show his freedom from negligence. "In any event, even if we were to assume some negligence on the part of [Callanan], we must reach the inescapable conclusion that it has been judicially determined that the accident was, at the very least, caused by the negligence of [Shanley] and which negligence was found to be a proximate cause of the occurrence. It is not enough, in an effort to break the chain of causation, that [Shanley] prove that his injuries might have resulted from other possible causes, for it has been definitely established that the occurrence was caused by his negligence” (Albero v State of New York, supra, p 695 [Gabrielli, J.]). Additionally, since the jury found Shanley 100% negligent, even under comparative negligence he is completely barred from recovery and is not entitled to a further opportunity to relitigate the issue as to his negligence in the cause of the accident (Albero v State of New York, supra, p 695). His allegation that the accident was caused "solely” by Callanan’s negligence without "any” fault on his part is, thus, patently untenable.
Next, we reject Shanley’s contention that he did not have a full and fair opportunity to litigate the issue of Callanan’s negligence in the prior action. The mere fact that Shanley had been represented in that action by counsel assigned by his insurance company does not, without more, establish that he did not have a full and fair opportunity to litigate the particular issue (cf. Huston v De Leonardis, 44 AD2d 110, 113-114). Nor can we conclude that the amount of money involved in the prior action—$65,000—was so insignificant that the same vigorous investigative and trial effort which would be put forth in the instant action was not pursued by counsel for the liability carrier in the prior action.
The order should be modified, on the law, by reversing so much thereof as denied Callanan Industries’ motion for sum*149mary judgment as against plaintiff and the motion granted, and, as so modified, affirmed, without costs.